Citation Nr: 1400410	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 21, 1985 to May 18, 1985, and from January 17, 2008 to December 9, 2008.  He had additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran was scheduled for a travel Board Hearing for August 28, 2012, at the VA Regional Office in New York, New York.  The Veteran failed to appear for the scheduled hearing and no good cause was given for such failure to appeal, barring a future hearing.  38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In an August 2009 VA medical center treatment note, the Veteran indicated that he was pursuing Social Security Administration (SSA) Disability benefits.  The Board finds that any records for the Veteran pertaining to his application with that agency for such benefits are potentially germane, and should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of the records for the Veteran in the possession of the SSA associated with his application for disability benefits from that agency.  If no such records are in the possession of the SSA, or if further attempts to obtain such records would be futile, this should be clearly documented.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


